 Case 3:18-cv-00097-GEC Document 12 Filed 11/28/18 Page 1 of 4 Pageid#: 37




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF VIRGINIA
                      CHARLOTTESVILLE DIVISION

____________________________________
                                    )
                                    )
MICHAEL DONALDSON,                  )
                                    )
      Plaintiff,                    )
                                    )
            v.                      )          Case No.: 3:18CV00097
                                    )
TRAE FUELS, LLC., et al.            )
                                    )
      Defendants.                   )
                                    )
____________________________________)

          DEFENDANTS’ MOTION TO DISMISS THE COMPLAINT

      Defendants Trae Fuels LLC and Envirotech Services, Inc., hereby

respectfully move pursuant to Fed. R. Civ. P. 12(b)(6) for an order dismissing the

Plaintiff’s Complaint for failure to state a claim. In support of the motion,

Defendants show the court the following:

          1. Plaintiff filed this action on October 10, 2018.

          2. Count 1 of the Complaint attempts to set forth a claim for “Denial of

             Reasonable Accommodations” under the Americans with Disabilities

             Act. Complaint at ¶¶ 101-08.

          3. There is not one well-pled allegation in the Complaint setting forth a

             factual basis to support the claim that Mr. Donaldson was denied an

             accommodation of any kind. The only factual reference in the



                                      Page 1 of 4
 Case 3:18-cv-00097-GEC Document 12 Filed 11/28/18 Page 2 of 4 Pageid#: 38




            Complaint to an accommodation occurs in the heading between

            paragraphs 75 and 76: “Plaintiff requested and was granted reasonable

            accommodation of time off to attend chemotherapy.” Complaint at p. 8.

            For this reason, Count 1 should be dismissed.

         4. Count 2 of the Complaint attempts to set forth a claim for

            “Discrimination on the Basis of Disability – ADA.”

         5. There is not one well-pled allegation in the Complaint setting forth a

            factual basis to support a claim that Mr. Donaldson qualifies as

            “disabled” under the ADA. To the contrary, Mr. Donaldson alleges

            that he was able to maintain a “forty to forty-five-hour work week . . .

            .” Complaint at ¶ 82. Under controlling Fourth Circuit precedent, Mr.

            Donaldson’s ability to work full-time plus overtime without

            impairment means that he does not qualify for protection under the

            ADA. For this reason, Count 2 should be dismissed.

         6. Defendants have filed herewith a Brief in support of this motion.

         7. Defendants have filed herewith a Proposed Order granting the relief

            sought in this motion.

      WHEREFORE, based upon the foregoing, Defendants’ Motion to Dismiss

should be granted.




                                     Page 2 of 4
 Case 3:18-cv-00097-GEC Document 12 Filed 11/28/18 Page 3 of 4 Pageid#: 39




Dated: November 28, 2018.

                             Respectfully submitted,


                             /s/ Jackson S. Nichols
                             _______________________
                             Jackson S. Nichols, Esq.
                             (VSB # 87225)
                             Cohen Seglias Greenhall Pallas & Furman PC
                             1828 L. Street, N.W.
                             Suite 705
                             Washington, D.C. 20036
                             (202) 466-4110
                             JNichols@CohenSeglias.com


                                --and—


                             /s/ Lars H. Liebeler
                             _______________________

                            Lars H. Liebeler, Esq. (admitted pro hac vice)
                            Lars Liebeler PC
                            1828 L. Street, N.W.
                            Suite 705
                            Washington, D.C. 20036
                            (202) 587-4747
                            LLiebeler@LHL-LawFirm.com




                                 Page 3 of 4
 Case 3:18-cv-00097-GEC Document 12 Filed 11/28/18 Page 4 of 4 Pageid#: 40




                           CERTIFICATE OF SERVICE

      This is to certify that I have on November 28, 2018 served all the parties in

this case with this Motion to Dismiss in accordance with the notice of electronic

filing (“ECF”), which was generated as a result of electronic filing in this court.



                                         /s/ Lars H. Liebeler
                                         ________________________
                                         Lars H. Liebeler, Esq.




                                       Page 4 of 4
